Matter of Ramirez v Newbauer (2019 NY Slip Op 05226)





Matter of Ramirez v Newbauer


2019 NY Slip Op 05226


Decided on June 27, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 27, 2019

Friedman, J.P., Gische, Kapnick, Singh, JJ.


9779 1812/17 -1979] 179/19

[*1]In re Jose Joaquin Ramirez, Petitioner,
vHon. April A. Newbauer, etc., et al., Respondents.


Jose Joaquin Ramirez, petitioner pro se.
Letitia James, Attorney General, New York (Charles F. Sanders of counsel), for New York State respondents.
Darcel D. Clark, District Attorney, Bronx (James J. Wen of counsel), for Bronx District Attorney respondents.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 27, 2019
CLERK